—Order unanimously affirmed without costs. Memorandum: Plaintiffs commenced this action against defendant New York State Urban Development Corporation (UDC), seeking specific performance and damages for UDC’s breach of an alleged oral agreement to grant plaintiffs an unrestricted easement, and against defendant Radisson Community Association, Inc. (RCA), seeking damages for tortious interference with that alleged agreement. Plaintiffs appeal from an order granting defendants’ motions for summary judgment dismissing the complaint in its entirety.
Supreme Court properly granted UDC’s motion for summary judgment. Plaintiffs’ cause of action against UDC for *956breach of contract is barred by the Statute of Frauds (see, General Obligations Law § 5-703 [1], [3]). Plaintiffs have failed to plead or prove a written agreement by which UDC promised to grant plaintiffs an unrestricted easement. Moreover, plaintiffs may not avail themselves of the doctrine of part performance (see, General Obligations Law § 5-703 [4]; Walter v Hoffman, 267 NY 365; Scutti Enters, v Wackerman Guchone Custom Bldrs., 153 AD2d 83, 87, lv denied 75 NY2d 709; Gross v Vogel, 81 AD2d 576, 577). Plaintiffs’ performance, if any, was not "unequivocally referable” to UDC’s alleged oral agreement (Scutti Enters. v Wackerman Guchone Custom Bldrs., supra, at 87).
Similarly, the court properly granted RCA’s motion for summary judgment. Because the agreement between plaintiffs and UDC is unenforceable, the cause of action against RCA for inducing a breach must be dismissed (see, Dung v Parker, 52 NY 494, 500-501; Huebener v Kenyon & Eckhardt, 142 AD2d 185, 192-193; Livoti v Elston, 52 AD2d 444, 445-447; cf., Warner Bros. Pictures v Simon, 21 AD2d 863, 864, affd 15 NY2d 836; see generally, Guard-Life Corp. v Parker Hardware Mfg. Corp., 50 NY2d 183, 189-194). (Appeal from Order of Supreme Court, Onondaga County, Stone, J.—Specific Performance.) Present—Denman, P. J., Lawton, Wesley, Doerr and Boehm, JJ.